1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    EDDIE BELL,                                     Case No. 3:17-cv-00343-MMD-CBC

7                                     Plaintiff,         ORDER REGARDING REPORT AND
            v.                                               RECOMMENDATION OF
8                                                             MAGISTRATE JUDGE
     I. BACA, et al.,                                          CARLA B. CARRY
9
                                 Defendants.
10

11   I.     SUMMARY

12          This is a civil rights action filed by Plaintiff Eddie Bell, who is in the custody of the

13   Nevada Department of Corrections (“NDOC”). Before the Court is the Report and

14   Recommendation (“R&R” or “Recommendation”) of United States Magistrate Judge

15   Carla B. Carry (ECF No. 12) relating to Defendants Renee Baker, Candis Brockway,

16   Jayson Brumfield, Ronald Hannah and John Buchanan’s unopposed motion to enforce

17   settlement agreement (ECF No. 11). Plaintiff filed an objection to the R&R (ECF No.

18   15), and Defendants responded (ECF No. 16). For the following reasons, the Court

19   overrules Plaintiff’s objection and adopts Judge Carry’s R&R.

20   II.    BACKGROUND

21          Plaintiff is an inmate in the custody of the NDOC and at all times relevant to this

22   action was housed at Northern Nevada Correctional Center (“NNCC”). Plaintiff generally

23   alleges that a physician ordered him to be placed on a 2600-calorie medical diet, but

24   Defendants refused to implement the doctor’s order. (ECF No. 4 at 4.) The Court

25   allowed Plaintiff to proceed on his first claim for relief after screening, which alleged

26   deliberate indifference to serious medical needs. (ECF No. 3 at 6.)

27          The parties reached a settlement during an early mediation conference held on

28   September 25, 2018. (ECF No. 9.) The terms of the settlement were placed on the
1    record. (Id.) Defense counsel drafted a settlement agreement, but Plaintiff repudiated

2    the agreement and refused to sign the documents. (ECF No. 11 at 2.)

3    III.   LEGAL STANDARD

4           This Court “may accept, reject, or modify, in whole or in part, the findings or

5    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

6    timely objects to a magistrate judge’s report and recommendation, then the court is

7    required to “make a de novo determination of those portions of the [report and

8    recommendation] to which objection is made.” Id. Where a party fails to object,

9    however, the court is not required to conduct “any review at all . . . of any issue that is

10   not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the

11   Ninth Circuit has recognized that a district court is not required to review a magistrate

12   judge’s report and recommendation where no objections have been filed. See United

13   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of

14   review employed by the district court when reviewing a report and recommendation to

15   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

16   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting

17   the view that district courts are not required to review “any issue that is not the subject

18   of an objection.”). Thus, if there is no objection to a magistrate judge’s recommendation,

19   then the court may accept the recommendation without review. See, e.g., Johnstone,

20   263 F. Supp. 2d at 1226 (accepting, without review, a magistrate judge’s

21   recommendation to which no objection was filed).

22          In light of the parties’ objections to the Magistrate Judge’s R&R, this Court finds it

23   appropriate to engage in a de novo review to determine whether to adopt Magistrate

24   Judge Carry’s R&R. Upon reviewing the R&R and records in this case, this Court finds

25   good cause to adopt the Magistrate Judge’s R&R in full.

26   IV.    PLAINTIFF’S OBJECTION (ECF NO. 15)

27          Plaintiff argues that the settlement agreement should not be enforced because

28   Plaintiff is an “elderly man who has a limited education and no grasp of what the

                                                  2
1    Defense Counsel was attempting to say or negotiate.” (ECF No. 15 at 2.) Plaintiff further

2    argues that the NDOC took advantage of his lack of understanding by offering him

3    settlement terms that they were already obligated by law to carry out. (Id.) Plaintiff

4    requests another settlement conference where he can be accompanied by a legal

5    assistant. (Id. at 3.)

6           Defendants argue that Plaintiff agreed to the settlement terms on the record and

7    acknowledged that he understood all the terms. (ECF No. 16 at 4.) Defendants also

8    argue that Plaintiff understood the terms because he participated in a lengthy mediation,

9    made his demands known, and acknowledged that he accepted the terms on the record

10   after some argument colloquy between Plaintiff, the mediator, and Defendants. (Id. at

11   5.) Defendants further argue that Plaintiff could have chosen to refrain from settling if he

12   did not understand or appreciate the implications of the settlement. (Id.)

13          The Court agrees with Defendants. “When parties engage in a settlement

14   conference with the Court and then place the essential terms of a settlement on the

15   record, that constitutes a binding, enforceable agreement.” Mitchell v. Nev. Dep’t of

16   Corr., No. 2:16-cv-00037-RFB-NJK, 2019 WL 247226, at *1 (D. Nev. Jan. 17, 2019)

17   (citing Doi v. Halekulani Corp., 276 F.3d 1131, 1137-38 (9th Cir. 2002)). Plaintiff has

18   presented no legal argument why the settlement agreement should not be enforced.

19   Moreover, Plaintiff failed to respond to Defendants’ motion to enforce the settlement

20   agreement. Defendants’ motion may be granted on that basis alone. See LR 7-2(d)

21   (“The failure of an opposing party to file points and authorities in response to any

22   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees,

23   constitutes a consent to the granting of the motion.”).

24   V.     CONCLUSION

25          It is therefore    ordered, adjudged and decreed           that the Report and

26   Recommendation of Magistrate Judge Carla B. Carry (ECF No. 12) is accepted and

27   adopted in full.

28   ///

                                                  3
1           It is further ordered that Defendants’ motion to enforce settlement agreement

2    (ECF No. 11) is granted. The draft settlement agreement submitted as Exhibit A to

3    Defendants’ motion (ECF No. 11-1) and attached to this order constitutes the binding

4    and enforceable agreement between the parties. This case is dismissed under the

5    terms of the agreement as though it were signed by all parties. The Clerk of the Court is

6    instructed to close this case.

7           DATED THIS 1st day of March 2019.

8

9
                                                    MIRANDA M. DU
10                                                  UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                4
            SETTLEMENT AGREEMENT AND FULL AND FINAL RELEASE
       THIS SETTLEMENT AGREEMENT AND FULL AND FINAL RELEASE (hereinafter
UHIHUUHG WR DV WKH ³$JUHHPHQW´ LV PDGH DQG HQWHUHG LQWR E\ DQG DPRQJ WKH NEVADA
DEPARTMENT OF CORRECTIONS ³1'2&´ RQ EHKDOI RI LWVHOI DQG all of its officers,
directors, employees, former employees, agents, predecessors, divisions, correctional facilities,
including but not limited to Ely State Prison (³ESP´), successors, administrators, and assigns,
including, but not limited to Defendant I. Baca, L. Walsh, R. Baker, C. Brockway, R. Hannah and
J. Blumfield, and any other persons named in the Complaint who are or were NDOC employees
FROOHFWLYHO\ UHIHUUHG WR DV ³the 1'2&´ DQG Plaintiff EDDIE E. BELL (³BELL´), Offender No.
79359. 3ODLQWLII DQG 'HIHQGDQW PD\ FROOHFWLYHO\ EH UHIHUUHG WR KHUHLQ DV WKH ³3DUWLHV´ DQG HDFK
PD\ EH UHIHUUHG WR LQGLYLGXDOO\ DV D ³3DUW\´
I.     RECITALS
       A.      Defendants are or were NDOC employees;
       B.      Plaintiff EDDIE E. BELL #79359 is an inmate incarcerated within the NDOC
system;
       C.      This Agreement addresses and resolves certain disputes arising from and relating
to alleged constitutional violations as described in BELL¶s Civil Rights Complaint ³WKH
&RPSODLQW´ styled as follows:
                                        BELL v BACA
                             Case No. 3:17-cv-00343-MMD-CBC
                        United States District Court, District of Nevada
       D.      These disputes are in regard to the allegation of deliberate indifference to serious
medical needs by Defendants, and any other claims made in the Complaint;
       E.      In reviewing the claims of the Complaint, the NDOC and all individually-named
Defendants deny that the NDOC and its employees engaged in any culpable conduct 7KH 1'2&¶V
legal position was at all times, and remains, that BELL¶V rights were not violated; and,
       F.      Without making any admission of liability on either part, and with there being no
prevailing party in this case, the NDOC and BELL have UHDFKHG D VHWWOHPHQW ³6HWWOHPHQW´ RI
their disputes and this litigation. This written Agreement memorializes the Settlement terms
reached by and between the NDOC and BELL.
  Settlement Agreement In the Matter of
  BELL Case No. 3:17-cv-00343-MMD-CBC
  Page 2 of 6
  ____________________


         G.      The Parties desire to fully and finally release and settle any claims or
  counterclaims, known or unknown, which were or could have been asserted in the lawsuit as well
  as any other existing or potential claims between them.
 II.     SCOPE OF AGREEMENT
         A.      To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation
  of the above claims, and in consideration of the mutual promises and obligations of this Settlement
  Agreement, the Parties agree and covenant as follows:
         B.      The scope of this Agreement covers ALL events of the disputes herein described,
  all persons described, and those events or occurrences complained of in the Complaint in the
  above-OLVWHG DFWLRQ WKH &RXUW¶V 6FUHHning Order, and all subsequent pleadings filed under the
  instant docket number;
         C.      The scope of this Agreement also covers all claims, known or unknown as of the
  date of this Settlement Agreement, regardless of the nature of those claims, and any disputes,
  causes of actions, and controversies arising from or relating to the above-listed action, which
  includes any claims arising from the United States Constitution, the Nevada Constitution, federal
  and state statutory and administrative law, the Nevada Revised Statutes, and/or common law;
         D.       Thus, BELL forgoes any legal claims relating to the above-listed action, as against
  all named Defendants and potential Defendants, as they would relate to the allegations in the
  Complaint.
III.     AGREEMENT
         In exchange for BELL¶V release of the pending legal claims in the above-listed action
  against the NDOC and all named Defendants, the NDOC and BELL hereby agree to finally settle
  all claims, disputes, and controversies, known or unknown, arising from and relating to the
  disputes in the above-listed action, pursuant to the following terms:
  ///
  ///
Settlement Agreement In the Matter of
BELL Case No. 3:17-cv-00343-MMD-CBC
Page 3 of 6
____________________


       A.      The NDOC agrees to have BELL seen by a doctor for a diabetes check, within thirty
(30) days of all parties signing this agreement. At the time of said doctor appointment the doctor
shall UHYLHZ DQGRU SUHVFULEH D PHGLFDO GLHW LI %(//¶V KHDOWK VR UHTXLUHV BELL understands that
the agreement regarding a medical appointment and/or medical diet is a one-time medical
evaluation and is not a guarantee that he will receive a medical diet. BELL understands that if a
PHGLFDO GLHW LV SUHVFULEHG %(// VKDOO KDYH WR UHQHZ DQ\ SUHVFULSWLRQ DV UHTXLUHG E\ 1'2& $5¶V
23¶V DQGRU 0HGLFDO 'LUHFWLYHV
       B.      That if BELL is prescribed a medical diet, a Culinary Supervisor shall allow BELL
to see/review a one month sample diet that conforms to whatever diet he was prescribed. Said
sample monthly diet shall include calorie count specifications. BELL understands that he will not
be provided a copy of said monthly sample diet, and that this is a onetime only review.
       C.      BELL agrees to stipulate to dismiss with prejudice United States District Court
(³USDC´) case number Case No. 3:17-cv-00343-MMD-CBC (the above-listed action) in its
entirety, which hereby completely releases and forever discharges the NDOC and its past, present,
or future officers, directors, attorneys, employees, divisions, predecessors, and successors in
interest, administrators and assigns and all other persons, with whom any of the former have been,
are now or may hereafter be affiliated, of and from any and all liability, known or unknown,
relating to the disputes in the above-listed action.
IV.    WAIVER OF FEES
       The NDOC and BELL shall each EHDU WKHLU RZQ DWWRUQH\V¶ IHHV DULVLQJ IURP WKH litigation.
V.     COMPROMISE, NO LIABILITY, AND ENFORCEMENT
       This Agreement is a complete compromise of matters involving disputed issues of law and
facts relating to the allegations asserted in BELL¶V above-listed action) Complaint. Consideration
given by the Defendant in exchange for consideration of dismissal of BELL¶V FODLPV DJDLQVW
Defendant asserted in the Complaint is not to be construed and shall never at any time for any
purpose be considered an admission of liability on the part of any party. 7KH 3DUWLHV¶ VROH UHPHG\
Settlement Agreement In the Matter of
BELL Case No. 3:17-cv-00343-MMD-CBC
Page 4 of 6
____________________


to enforce or interpret this Agreement, or to otherwise resolve any disputes that may arise from
this Agreement, shall lie in an action for breach of contract commenced in a Nevada state district
court applying Nevada law, in the venue where the inmate resided at the time the agreement is
executed, VHHNLQJ VSHFLILF SHUIRUPDQFH FRVWV DQG DWWRUQH\V¶ IHHV DQG expressly not money
damages. Both parties understand that this provision acts as a forum selection clause, and Nevada
rules of contract will apply to the enforcement action. Where state law is to be applied, this
Agreement, or the relevant portions thereof, shall be construed, interpreted, and enforced in
accordance with the laws, rules of procedure, and/or common law of the State of Nevada.

VI.       WAIVER
          This is a full and final release applying to all known, unknown, anticipated, and
unanticipated damages arising out of the aforesaid claims above identified in this Agreement.
VII.      BINDING EFFECT UPON SUCCESSORS IN INTEREST
          This Agreement shall be binding upon and accrue to the benefit of the NDOC and BELL
and their respective successors and assigns.
VIII. REPRESENTATION OF COMPREHENSION OF DOCUMENT
          BELL warrants and represents that BELL was fully advised of his right to be represented
by legal counsel of his own selection and was given the opportunity to do so before entering this
Agreement; BELL is fully familiar with all the circumstances surrounding the incident(s) from
which this Agreement arises; in executing this Agreement, BELL relies wholly upon his own
judgment. BELL warrants and represents he has not been influenced in making this Agreement
by any representation or statement regarding any matters, made by any person, agent, employee
or servant of NDOC, or any representatives of them, all of whom are hereby released BELL
acknowledges this agreement is freely and voluntarily entered into and he is not under any type of
duress.
///
///
Settlement Agreement In the Matter of
BELL Case No. 3:17-cv-00343-MMD-CBC
Page 5 of 6
____________________


IX.    CASE DISMISSAL
       BELL agrees to execute a Stipulation and Order to Dismiss with Prejudice ³6WLSXODWLRQ
for Dismissal´, dismissing all claims asserted in the above-listed action, understanding that the
same is required to be filed with the court. Thus, counsel for the NDOC will prepare and circulate
the Stipulation for Dismissal to BELL for his review and signature along with this Agreement.
BELL will sign and return to counsel for the NDOC (the Attorney General) both the signed
Stipulation for Dismissal and the Settlement Agreement within two (2) weeks of receipt.
       Upon receipt of the signed Stipulation for Dismissal and Agreement from BELL, counsel
for the Defendants will forward the Agreement, signed by BELL, to an appropriate NDOC
representative for countersignature. Upon countersigning, counsel for Defendants will file the
Stipulation for Dismissal with the USDC, and will direct the items listed above (see Section III) to
be honored.
X.     COMPLETENESS OF DOCUMENT
       This Agreement contains the entire understanding between the parties with respect to the
matters set forth herein, and there are no representations, warranties, agreements, arrangements,
or undertakings, oral or written, between or among the parties hereto relating to the subject matter
of this Agreement which are not fully expressed herein.
XI.    COUNTERPARTS
       This Agreement may be executed simultaneously in one or more counterparts, each of
which shall be deemed an original.
XII.   HOLD HARMLESS
       BELL agrees to hold NDOC and its agents and employees harmless from any action, which
may result from the implementation of this Agreement.
///
///
///
Settlement Agreement In the Matter of
BELL Case No. 3:17-cv-00343-MMD-CBC
Page 6 of 6
____________________


XIII. MITIGATING FACTORS
       This Agreement is based upon the unique circumstances and mitigating factors relating to
this matter and shall not be considered in any legal or administrative proceeding involving any
other person for any purpose whatsoever.
XIV. MISCELLANEOUS
       A.       The terms of this Agreement are contractual and not mere recitals. The terms of
WKLV $JUHHPHQW VKDOO EH ELQGLQJ RQ DOO SDUWLHV DQGRU WKHLU DXWKRUL]HG UHSUHVHQWDWLYH¶V, and the
SDUWLHV¶ DQGRU WKHLU DXWKRUL]HG UHSUHVHQWDWLYHV¶ signatures hereto shall constitute acceptance of the
terms herein.
       B.       This Agreement shall be construed and interpreted in accordance with the laws of
the State of Nevada and shall be interpreted as if drafted by both parties.
XV.    SEVERABILITY
       The NDOC and BELL DJUHH WKDW LQ WKH HYHQW WKDW DQ\ SRUWLRQ ³2IIHQGLQJ 3RUWLRQV´ RI
this Agreement is declared by a court of competent jurisdiction to be invalid or unenforceable for
any reason whatsoever, then those Offending Portions shall be severed from this Agreement, as if
they were never incorporated into this Agreement. The NDOC and BELL further agree that if any
Offending Portions are so severed from this Agreement, then the remainder of the Agreement shall,
nevertheless, survive and remain fully intact, valid, and enforceable.


                                                      THE NEVADA DEPARTMENT OF
                                                      CORRECTIONS
                                                      By:

EDDIE E. BELL #79359                                  Harold Wickham
Plaintiff                                             Deputy Director

DATED:                                                DATED:                  ________
